In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00061-CV
______________________________


 
IN THE INTEREST OF K.B.G.C., A.U.G.A., 
J.I.G., AND C.A.G.H., CHILDREN
 


                                              

On Appeal from the 76th Judicial District Court
Titus County, Texas
Trial Court No. 30,928


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            Judy Garcia, proceeding pro se, appeals the trial court's order affecting the parent-child
relationship.  This case is treated as an accelerated appeal, making Garcia's brief originally due on
or before June 13, 2005.  See Tex. R. App. P. 38.6(a).  On June 22, 2005, we requested a
supplemental clerk's record,which was received and filed in this Court July 25, 2005.
            On September 2, 2005, we ordered Garcia to file her brief in this case by September 30,
2005.  Since a significant period of time had elapsed since Garcia's brief was originally due, we
noted that the Court would entertain no more requests for extensions of time in which to file her
brief.  We further informed Garcia that, if she failed to file a brief by September 30, we would
dismiss the appeal for want of prosecution pursuant to Rule 38 of the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 38.8(a)(1).
            Four months have elapsed since her brief was originally due.  We have not received the brief,
nor have we been otherwise contacted by Garcia.  Accordingly, we dismiss the appeal for want of
prosecution.  See Tex. R. App. P. 42.3(b), (c).
 

                                                                         Jack Carter
                                                                        Justice

Date Submitted:          October 18, 2005
Date Decided:             October 19, 2005